Title: Remission for Michael Coxe, 8 November 1816
From: Madison, James
To: 


        
          [8 November 1816]
        
        Whereas at a Circuit Court of the United States for the District of Pennsylvania, Michael Cox, Mariner, was lately convicted of a misdemeanor in forcibly confining the Captain of the Ship, in which he was employed, and keeping him in Duress, whereupon he was sentenced to pay a fine of Three hundred dollars to the United States, to be imprisoned twelve Calander months, and to remain in confinement until the said fine should be paid and discharged: And whereas it has been made to appear to me that the said Michael Cox is unable to pay the said fine; that he has a large family dependent upon him for their Support, and that he was not sensible of the

enormity of the Offence, at the time of committing it. Now, therefore, be it Known, that I, James Madison, President of the United States of America, in Consideration of the Premises, and for other good causes, me thereunto moving, have remitted; and I do hereby remit the fine aforesaid, and every part therefore, willing and requiring that the said Michael Cox, be forthwith discharged.
        In Testimony whereof, I have caused the seal of the United States to be hereunto affixed I have signed the same with my hand.
        Done at the City of Washington this 8th day of November AD. 1816, and of the Independence of the United States the forty first.
        
          James MadisonBy the PresidtJas. Monroe
        
      